COURT OF APPEALS
                       SECOND DISTRICT OF TEXAS
                                  FORT WORTH

                             NO. 02-13-00339-CV


ACADIA HEALTHCARE COMPANY,                                     APPELLANTS
INC.; PSYCHIATRIC RESOURCE                                   AND APPELLEES
PARTNERS, INC.; MICHAEL A.
SAUL; TIMOTHY J. PALUS; PETER
D. ULASEWICZ; BARBARA H.
BAYMA; AND JOHN M. PIECHOCKI

                                        V.

HORIZON HEALTH                                                    APPELLEE
CORPORATION                                                  AND APPELLANT
                                    ------------

          FROM THE 16TH DISTRICT COURT OF DENTON COUNTY
                    TRIAL COURT NO. 2011-10846-16

                                   ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                   ------------

      We have considered the parties’ “Agreed, Joint Motion for Disposition

Pursuant to Settlement.”    We grant the motion.       In accordance with the

agreement signed by the parties’ attorneys, we dismiss this case in its entirety

and order that the mandate be issued this same day.       See Tex. R. App. P.


      1
      See Tex. R. App. P. 47.4.
18.1(c), 42.1(a)(2)(A), 43.2(f). And as provided in the parties’ signed agreement,

all costs of the trial and appeal shall be paid by the party incurring the same, for

which let execution issue. See Tex. R. App. P. 42.1(a)(2)(A), (d).

                                                   PER CURIAM

PANEL: GABRIEL, J.; SUDDERTH, C.J.; and WALKER, J.

DELIVERED: February 1, 2018




                                     2